COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §

  IN THE INTEREST OF G. C. S., JR., A            §              No. 08-22-00038-CV
  CHILD,
                                                 §                Appeal from the
                       Appellant.
                                                 §               65th District Court

                                                 §            of El Paso County, Texas

                                                 §             (TC# 2020DCM6512)

                                                 §

                                           ORDER

       The Court GRANTS Appellant T. A.’s motion to supplement the clerk’s record. Therefore,

the Court ORDERS the District Clerk of El Paso County, Texas, to electronically submit a

supplemental clerk’s record containing all recent filings. The supplemental clerk’s record is due

with this Court on or before April 25, 2022.

       IT IS SO ORDERED this 20th day of April, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.